                                                                  USDCSDNY ~   .t. '~ ,\'


                                                                  DO~NT
UNITED STATES·DISTRICT COURT                                      ELaCTRONICALLV RLED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#: _ _ _ _ __
 CINDY CHEN, and HOG ZENG GOU, on                               ; DATE FILED:               .Z   if?~
 behalf of themselves and others similarly
 situated,                                                   ORDER

                                                             16cv4790 (DF)
                                Plaintiffs,

                 -against-

 SHANGHAI CAFE DELUXE, INC., d/b/a
 Shanghai Cafe, EILE WAN, PING LIN, and
 XINSHENG GU,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

        On February 4, 2020, plaintiff Hog Zeng Gou ("Gou") filed-through the Court's Pro Se

Office - a "Notice of Discharge of Attorney," stating that he was discharging John Troy, Esq.

("Troy"), of Troy Law, PLLC ("Troy Law"), as his attorney ofrecord in this case, and was

"electing to proceed in this action prose." (Dkt. 92.) Gou also stated, in his filing, that he was

further requesting that Troy tum over Gou's file to him. (See id.) Although the Court held a

conference on today's date in this case, as well as in the related cases - Chen v. Shanghai Cafe

Deluxe, Inc., et al., 17cv2536, and Yu v. Shanghai Dumpling, Inc., et al., l 9cv7601 - that have been

consolidated with the above-captioned case for trial, the Court neglected, at the conference, to

address Gou' s filing.

        Similarly, the Court not.es that the matter was not addressed by Aaron B. Schweitzer, Esq.

("Schweitzer"), of Troy Law, who appeared at the conference. Indeed, Schweitzer made no

reference to Gou at all at the conference, stating only that he was appearing on behalf of plaintiff

Cindy Chen (and, in connection with one of the related cases, plaintiff Su Ping Yu), and, in

discussing Plaintiffs' settlement position, making no reference to Gou's claims. Yet Troy Law has

not filed a motion to withdraw from representing Gou, and, to date, neither Troy nor Schweitzer
(who, like Troy, is currently listed as an attorney ofrecord for Gou) has been relieved by the Court

as his counsel. See Local Civ. Rule 1.4 (providing, in part, that "[a]n attorney who has appeared as

attorney of record for a party may be relieved or displaced only by order of the Court and may not

withdraw from a case without leave of the Court granted by order").

       Under the circumstances, it is hereby ORDERED that, no later than February 7, 2020,

Troy Law shall inform the Court, in writing, as to (1) whether Troy Law informed Gou of today's

conference and of the fact that Gou was supposed to appear in court for the conference; (2) whether,

up to the date of Gou's submission on February 4, 2020, Troy Law had been actively taking steps to

represent Gou in connection with this action, both in preparing for trial (which, up until this

morning's conference, had been scheduled to commence on February 25, 2020) and in any

supposedly ongoing settlement negotiations; and (3) whether Troy Law now seeks leave to

withdraw from further representation of Gou, and, if so, whether Troy Law would assert a retaining

or charging lien.

       It is further ORDERED that, no later than February 10, 2020, Troy Law shall provide a copy

of this Order, together with a copy of the firm's responsive submission, to Gou. If, to Troy's or

Schweitzer's knowledge, Gou has any difficulty reading or understanding English, then Troy Law

shall also provide Gou with copies of this Order and the firm's response that have been translated

into Gou's native language.

       Gou is cautioned that, if the Court permits him to proceed pro se in this action, then he will

be expected to participate fully in these proceedings, including by meeting all Court-ordered

deadlines, appearing in court when directed to do so, participating in preparing any pretrial

submissions, and presenting his case at trial without the benefit of counsel. He will also be required




                                                   2
to comply with all rules governing the conduct of proceedings in this Court. His failure to meet his

obligations to prosecute this action on his own behalf could result in the dismissal of his claims.

Dated: New York, New York
       February 6, 2020

                                                       SO ORDERED



                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge
Copies to:

All parties (via ECF)




                                                   3
